DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 02/04/2021.  The arguments set forth are addressed herein below.  Claims 1-11 and 18-26 remain pending, Claims 18-26 have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 2, and 7-11 have been amended.  No new matter appears to have been entered.
Reasons for Allowance
Claims 1-11 and 18-26 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a first touch screen area operable to display a plurality of wager options and a plurality of wager amounts, the plurality of wager options and the plurality of wager amounts being selectable on the first touch screen area, the plurality of wager options indicating a plurality of prizes to be awarded when one or more symbols associated with the plurality of wager options are displayed in a winning combination of two or more symbols; 
a game controller comprising a processor and a memory storing i) reel data defining the plurality of reels including a set of symbols, each symbol in the set of symbols being associated with two or more of the plurality of wager options,
determine, via the first touch screen area, if one or more wager amounts of the plurality of wager amounts have been dragged to first and second wager options of the plurality of wager options to concurrently apply to the first and second wager options, and
evaluate the plurality of symbols formed in the game outcome for the winning combination of two or more symbols” (substantially encompassed by independent claims 1, 11, and 18).
Claims 1-11 and 18-26 are allowed for the reasons stated above.  Additionally, claims 1-11 and 18-26 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 02/04/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715